20-05027-rbk Doc#212 Filed 01/07/21 Entered 01/07/21 11:40:07 Main Document Pg 1 of
                                         5



                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

   In re:                                  §
                                           §       Chapter 11
   KrisJenn Ranch, LLC,                    §
                                           §
            Debtor                         §       Case No. 20-50805
                                           §
                                           §


   KrisJenn Ranch, LLC, KrisJenn Ranch,    §
   LLC–Series Uvalde Ranch, and KrisJenn   §
   Ranch, LLC–Series Pipeline ROW, as      §
   successors in interest to Black Duck    §
   Properties, LLC,                        §
                                           §       Adversary No. 20-05027
            Plaintiffs,                    §
                                           §
   v.                                      §
                                           §
   DMA Properties, Inc., Frank Daniel      §
   Moore, and Longbranch Energy, LP,       §
                                           §
            Defendants.                    §


   DMA Properties, Inc., Frank Daniel      §
   Moore, and Longbranch Energy, LP,       §
                                           §
            Counterplaintiffs,             §
                                           §
   v.                                      §
                                           §
   KrisJenn Ranch, LLC, KrisJenn Ranch,    §       Adversary No. 20-05027
   LLC–Series Uvalde Ranch, and KrisJenn   §
   Ranch, LLC–Series Pipeline ROW, Black   §
   Duck Properties, LLC, Larry Wright,     §
                                           §
            Counterdefendants.             §
                                           §
                                           §


                                               1
20-05027-rbk Doc#212 Filed 01/07/21 Entered 01/07/21 11:40:07 Main Document Pg 2 of
                                         5



                    LONGBRANCH, DMA, AND MOORE’S RESPONSE
                   TO KRISJENN AND WRIGHT’S MOTION FOR LEAVE
         Longbranch, DMA, and Moore do not believe that KrisJenn and Wright have exercised

  diligence in preparing and serving their pretrial filings in this case. Thus far, KrisJenn and Wright

  (1) served their proposed pretrial order a week late; (2) failed to confer on the proposed pretrial

  order submitted by Longbranch, DMA, and Moore; and (3) missed the deadline to file their

  findings of facts and conclusions of law.

         Now, KrisJenn has filed a motion with four pages of excuses, claiming that “ongoing

  discovery issues have made it virtually impossible to prepare a filing that contained accurate

  information.” These thin discovery excuses lack merit, and problematically, this is not the first

  time that KrisJenn has used this strategy to try and seek relief from the Court.

         Most recently, KrisJenn appeared before the Court on December 22 and argued that a small

  number of text messages—that were timely produced in response to KrisJenn’s own, extremely

  belated discovery requests—constituted a “treasure trove” of relevant information that merited

  redeposing Frank Daniel Moore. After the Court agreed and allowed KrisJenn to take a second

  deposition of Moore for the sole purpose of asking Moore about the “treasure trove” of text

  messages, KrisJenn did not ask Moore a single question about any of the produced text messages—

  even though those text messages were the sole reason for allowing the deposition in the first place.

         Unlike KrisJenn, Longbranch, DMA, and Moore believe this case should be tried on the

  merits. Correspondingly—and despite KrisJenn’s repeated attempts to confuse this case through

  handwaving about discovery—Longbranch, DMA, and Moore do not oppose KrisJenn and

  Wright’s motion for leave to belatedly file their proposed findings of fact and conclusions of law.




                                                   2
20-05027-rbk Doc#212 Filed 01/07/21 Entered 01/07/21 11:40:07 Main Document Pg 3 of
                                         5



                                             Respectfully submitted,

                                             /s/ Christopher S. Johns
                                             Christopher S. Johns
                                             State Bar No. 24044849
                                             Christen Mason Hebert
                                             State Bar No. 24099898
                                             JOHNS & COUNSEL PLLC
                                             14101 Highway 290 West, Suite 400A
                                             Austin, Texas 78737
                                             512-399-3150
                                             512-572-8005 fax
                                             cjohns@johnsandcounsel.com
                                             chebert@johnsandcounsel.com

                                             /s/ Timothy Cleveland
                                             Timothy Cleveland
                                             State Bar No. 24055318
                                             Austin Krist
                                             State Bar No. 24106170
                                             CLEVELAND | TERRAZAS PLLC
                                             303 Camp Craft Road, Suite 325
                                             Austin, Texas 78746
                                             (512) 689-8698
                                             tcleveland@clevelandterrazas.com
                                             akrist@clevelandterrazas.com

                                             Attorneys for Longbranch Energy, DMA
                                             Properties, and Frank Daniel Moore

                                             Andrew R. Seger
                                             State Bar No. 24046815
                                             KEY TERRELL & SEGER
                                             4825 50th Street, Suite A
                                             Lubbock, Texas 79414
                                             806-793-1906
                                             806-792-2135 fax
                                             aseger@thesegerfirm.com

                                             Natalie F. Wilson
                                             State Bar No. 24076779
                                             LANGLEY & BANACK
                                             745 East Mulberry Avenue, Suite 700
                                             San Antonio, Texas 78212


                                         3
20-05027-rbk Doc#212 Filed 01/07/21 Entered 01/07/21 11:40:07 Main Document Pg 4 of
                                         5



                                            210-736-6600
                                            210-735-6889 fax
                                            nwilson@langleybanack.com
                                            Attorneys for DMA Properties and Frank
                                            Daniel Moore

                                            Michael Black
                                            BURNS & BLACK PLLC
                                            750 Rittiman Road
                                            San Antonio, TX 78209
                                            mblack@burnsandblack.com

                                            Jeffery Duke
                                            DUKE BANISTER MILLER & MILLER
                                            22310 Grand Corner Drive, Suite 110
                                            Katy, TX 77494
                                            jduke@dbmmlaw.com
                                            Counsel for Longbranch Energy




                                        4
20-05027-rbk Doc#212 Filed 01/07/21 Entered 01/07/21 11:40:07 Main Document Pg 5 of
                                         5



                                      CERTIFICATE OF SERVICE
         I hereby certify that on January 7, 2021 a true and correct copy of the foregoing document
  was transmitted to each of the parties via the Court’s electronic transmission facilities and/or via
  electronic mail as noted below. For those parties not registered to receive electronic service, a true
  and correct copy of the foregoing document was served by United States Mail, first class, postage
  prepaid, at the address noted below.
     Ronald J. Smeberg                                   Michael Black
     Charles John Muller, IV                             BURNS & BLACK PLLC
     MULLER SMEBERG, PLLC                                750 Rittiman Road
     111 W. Sunset                                       San Antonio, TX 78209
     San Antonio, TX 78209                               mblack@burnsandblack.com
     ron@smeberg.com
     john@muller-smeberg.com                             Jeffery Duke
                                                         DUKE BANISTER MILLER & MILLER
     Counsel for KrisJenn Ranch, LLC,                    22310 Grand Corner Drive, Suite 110
     Krisjenn Ranch, LLC, Series Uvalde                  Katy, TX 77494
     Ranch, KrisJenn Ranch, LLC, Series                  jduke@dbmmlaw.com
     Pipeline Row
                                                         Counsel for Longbranch Energy, LP
     Ronald J. Smeberg                                   Shane P. Tobin
     THE SMEBERG LAW FIRM, PLLC                          OFFICE OF THE U.S. TRUSTEE
     2010 W Kings Hwy                                    903 San Jacinto Blvd, Room 230
     San Antonio, TX 78201-4926                          Austin, Texas 78701
     ron@smeberg.com                                     shane.p.tobin@usdoj.gov

     Counsel for Black Duck Properties, LLC              United States Trustee
     William P Germany                                   John Terrill
     BAYNE, SNELL & KRAUSE                               12712 Arrowhead Lane
     1250 N.E. Loop 410, Suite 725                       Oklahoma City, OK 73120
     San Antonio, TX 78209
     wgermany@bsklaw.com                                 Third Party-Defendant, pro se

     Counsel for Larry Wright
     Laura L. Worsham
     JONES, ALLEN & FUQUAY, L.L.P.
     8828 Greenville Avenue
     Dallas, TX 75243
     lworsham@jonesallen.com

     Counsel for McLeod Oil, LLC

                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns



                                                    5
